Order, Supreme Court, New York County (Edward Lehner, J.), entered February 15, 2002, which denied plaintiffs motion for summary judgment declaring that defendant insurer was obligated to pay plaintiff no-fault benefits from June 8, 2001, the date when defendant’s denial of such benefits became effective, unanimously affirmed, with costs.
The motion court, in denying plaintiffs motion for summary judgment, properly determined that based on the conflicting *296medical evidence, there was a question of fact as to whether further accident-related treatment was necessary (see Wagner v Baird, 208 AD2d 1087). Concur — Tom, J.P., Andrias, Sullivan, Friedman and Marlow, JJ.